                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



MICHAEL TURNER,                                )      CASE NO. 1:19CV214
                                               )
                       Petitioner,             )      JUDGE CHRISTOPHER A. BOYKO
                                               )
               vs.                             )
                                               )
DIRECTOR, OHIO DEPARTMENT                      )      MEMORANDUM OPINION
OF REHABILITATION AND                          )      AND ORDER
CORRECTIONS,                                   )
                                               )
                       Respondent.             )


CHRISTOPHER A. BOYKO, J:

       Petitioner Michael D. Turner has filed this pro se Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254, apparently challenging the constitutionality of his

sentences in two 1982 state-court cases (Cuyahoga Cty. Ct. Common Pleas Case Nos. CR-82-

173937, CR-82-172991). (Doc. 1.)

       A federal court may entertain a habeas petition filed by a person in state custody only on

the ground that he is in custody in violation of the Constitution, laws, or treaties of the United

States. 28 U.S.C. § 2254(a). In addition, a petitioner must have exhausted all available state

remedies. 28 U.S.C. § 2254(b).

       It is evident on the face of the Petition that Turner still has not exhausted his state-court

remedies. He states that he has a post-judgment motion pending in the trial court. (Doc. 1 at 5-

6.) And even if that motion were not still pending, but was denied, Turner still would have to

appeal that judgment through the state’s ordinary appellate review process before he could raise
it in a federal habeas action. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Thus, regardless

of the potential merits of his claims, on which this Court expresses no opinion, the Petition must

be dismissed for failure to exhaust state-court remedies.1

       Accordingly, this action is dismissed without prejudice pursuant to Rule 4 of the Rules

Governing Section 2254 Cases. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith, and that there is no basis on which to

issue a certificate of appealability, Fed. R. App. P. 22(b); 28 U.S.C. § 2253.

       IT IS SO ORDERED.


                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge
Dated: February 8, 2019




       1
         Turner filed a previous habeas Petition in this Court in 2016, also appearing to attack his
sentences in the same state-court cases. (See Case No. 1:16 CV 2185). The Court dismissed that
Petition as well because Turner had not exhausted his state-court remedies. (See Case No. 1:16
CV 2185, Doc. 4.)


                                                 2
